Title: To George Washington from Charles Smith, 20 July 1758
From: Smith, Charles
To: Washington, George



Sir
Fort Loudon 20th July 1758

In my last I omitted to inform you that I sent four Boxes in room of the three Barrells of flints ordered in your letter of the 10th Inst.; Since which I have the favour of your letters dated the 11th & 14th. I sent your horses imediatly to your Quarter and shall take the first safe oportunity of forwarding them to your house in Fairfax; The answere I had from old Mr Stinsons, was, that Valentine Crauford had deliverd the Hanger your Brother left there to Bishop, about six months agoe. I gave your Overseer Seven pounds with instructions to pay none of it away without Receipts, and to produce the same at his settling with me, when, he shall have more if wanted, I take this to be the most prudent maner.
Imediatly on receiving your last; I obeyd your orders relating the Rangers as you’l observe by the Inclos’d returns and as soon as a reduction of the men is made if under 40 shall apply to Capt. Rutherford for sufficient to make that number up; But Pray Sir of what service can fourty men be off, to this place? alowing (which I have reason to think will be the case all this Summer and fall) thirty of them not able to crawl out of their Beds: They are not indeed a Sufficient Gaurd to the Stores nor will those that are well be able to bring water to the Sick; Besides with this number I am orderd to Carry on the Well and cover the Barracks, which no doubt is expected from me. I shall take it kind after considering on this if you’l assist me with

your advice; In the mean time I shall act acording to the orders I have and endeavour as far as in my power to do for the Best.
I receiv’d a Letter from Quarter Masr Kennedy wherin, “by your orders” he sends for 1000 pair of Shoes, 200 Shirts, with a Drum & Sticks; Mr Kennedy is no doubt sencible that there was a Receipt given for only 708 pair of Shoes, however I found four pair more which makes 712 pr: As I imagin’d no Officer wou’d presume to make use of your name without your orders I have sent by this Escort these things, Notwithstanding your orders to me are, not to deliver any stores without letters from yourself or orders from the Governor, Of Consequence I was also oblig’d to give out to Capt. Bayly for his men that are in this Escort, Twelve Musketts: My not having your own Letter to send these Stores gives me uneasyness, And I shall be glad to hear from you by first Oportunity whether or not I have Acted right, I imagind this might be the last Escort and that it woud have putt the Country to much Charge and perhaps a Delay to the forces if I had denyd Mr Kennedys order, or waited till I sent an Express to you.
This day I am to receive from the Armourer all the Arms belonging to the Country in his Charge, these, with what are here I shall imediatly make an Exact return of, and send a Copey to the Governor and one to you by first oportunity after this[.]
I had almost omitted to inform you that the Magazine has sprung a Great many Leaks which keeps every man in Garrison that is fitt to move besides myself constantly employed, to make it tight.
I am hopefull the Small pox will do no mischief; The Soldiers are never out of Garrison nor your men from the Shop day or night except for water which is a Diffrent Course from where the Man lyes that has that Dissorder.
I wish Sir it was in my power, to give you more encouragement than I can with truth do in relation to the Election; A great many of your pretended Freinds at the time you was here, now seem doubtfull, and will not promise whether they’l give you a vote or not; your Freinds here have not yett determin’d who, will be the properest person to take the Pole for you—Colo. Wood is proposd, as it is thought Colo. Hite and Mr Jones as active men can be of more service out of door & perhaps my standing might give disgust to some of the weaker freeholders

whose votes goe as farr as those of men of sence. You may be assured we will consult for and do for the best before the Election begins, This farr you may depend, on having the most Creditable vote of the Whole Candidates, as there is not one of your real Freinds but what are more active and industrious in your behalf than they wou’d be was you present. Your Brother Colo. Lewis coud not be carryed in Spotsylvania, Colo. Waller and Zachrey Lewis went by a Vulgar Majority from Matapony. Colo. Wood at this time is desperatly Bad with the Gout, he wanted to write you but is not able.
I heartyly Congratulate you on the Goods news from Lewisbg the Particulars you’l receive by the Papers which acompany this. I am Sir Your most Obedt Hume Sert

Chas Smith

